DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 3/16/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
Claim 1: “active region is devoid of the amorphous material” (Fig. 6 illustrates a portion of amorphous material 22 is within the active region 15);
Claims 10 and 15: “inactive region…is devoid of dummy gate structures” (Fig. 1A illustrates the inactive region 17 comprises dummy gate structures 14);
Claims 11 and 17: “active devices…are on a same level as the amorphous material”.
No new matter should be entered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(m) as the drawings contain solid black shading (e.g., Fig. 5-6).  Solid black shading areas are not permitted, except when used to represent bar graphs or color.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because of the following additional informalities:
In Fig. 1B, numeral “18” is pointing to blank space;
In Fig. 1B, numeral “18” is located at a different position as compared to that in Fig. 2 and 3;
In Fig. 6, leftmost STI 18a has a different color/shading than the middle and rightmost STIs 18a.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” has been used to designate both an insulator material and a mask.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Numeral 18 has been described as an insulator material and also a mask (See e.g., [0029]).  
Appropriate correction is required.
Claim Objections
Claim 2 is objected to because of the following informalities:  
In line 2, change “substate” to - - substrate - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6, 10, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the bulk substrate material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  As written, it is unclear if “the bulk substrate material” is the same or different than the “defective bulk substrate material” in parent claim 2.  Claims 4-5 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 3.
Claim 5 recites the limitation "the bulk substrate material" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 6 recites the limitation "the bulk substrate material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 17 recites the limitation "the active devices" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 10 and 15 state the inactive region which includes the amorphous material “is devoid of dummy gate structures.”  However, this contradicts the Drawings which illustrate the inactive region 17 comprising dummy gate structures 14 (Fig. 1B) and the Specification which describes “the inactive region…includes dummy gate structures.”  Thus, it is unclear to the examiner how the inactive region is devoid of dummy gate structures as claimed in claims 10 and 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 10-11, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chew et al. (GB 2,108,761; “Chew”).
Regarding claim 1, Chew discloses a structure comprising: 
An active region (area containing 6-8, Fig. 2) on a substrate material (2, Fig. 2) (p 1, lines 94-97); 
An inactive region (area containing 12, Fig. 2) adjacent to the active region (p 1, lines 99-102); and 
An amorphous material (12, Fig. 2) covering the substrate material in the inactive region (p 1, lines 103-105);
Wherein the active region (area containing 6-8, Fig. 2) is devoid of the amorphous material (p 1, lines 103-105).
Regarding claim 2, Chew discloses the amorphous material (12, Fig. 2) is a layer of defective bulk substrate material (p 1, lines 123-125).
Regarding claim 3, Chew discloses the amorphous material (12, Fig. 2) has a higher resistivity than a bulk substrate material upon which the amorphous material is formed on (p 1, lines 103-105).
Regarding claim 8, Chew discloses active devices (6-8, Fig. 2) in the active region (p 1, lines 99-105), and wherein the amorphous material provides substrate isolation for the active devices in the active region (p 1, lines 103-105).
Regarding claim 10, Chew discloses the inactive region (area containing 12, Fig. 2) which includes the amorphous material is devoid of dummy gate structures.
Regarding claim 11, Chew discloses the active devices (6-8, Fig. 2) in the active region are on a same level as the amorphous material (12, Fig. 2).
Regarding claim 18, Chew discloses a structure comprising: 
An active region (area containing 6-8, Fig. 2) on substrate material (2, Fig. 2) (p 1, lines 94-97);
An inactive region (area containing 12, Fig. 2) adjacent to the active region; and 
An amorphous material (11-13, Fig. 2) which provides substrate isolation for active devices in the active region (p 1, lines 103-105).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chew et al. (GB 2,108,761; “Chew”) as applied to claim 1 above, and further in view of Chen et al. (U.S. 2005/0098847 A1; “Chen”).
Regarding claim 6, Chew discloses the bulk substrate material (2, Fig. 2) is crystalline Si material (p 1, lines 53-59) and the amorphous material (12, Fig. 2) is a defective layer of the bulk substrate material (p 1, lines 123-125).  Yet, Chew does not explicitly disclose the crystalline material is single crystalline material.  However, Chen discloses using a single crystalline material substrate for a diode device ([0004]).  This has the advantage of utilizing a material with enhanced electrical properties.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Chew with the bulk substrate material being single crystalline, as taught by Chen, so as to improve overall device performance.
Regarding claim 7, Chew discloses an amorphous material (12, Fig. 2) but does not disclose it is provided between shallow trench isolation structures (STIs).  However, Chen discloses using surrounding STIs (207, Fig. 2) ([0029]).  This has the advantage of providing increased electrical isolation between diodes.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Chew with the amorphous material between shallow trench isolation structures, as taught by Chen, so as to improve electrical isolation between diodes.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chew et al. (GB 2,108,761; “Chew”) as applied to claim 1 above, and further in view of Klaasen et al. (U.S. 6,344,679 B1; “Klassen”).
Regarding claim 9, Chew discloses active devices (6-8, Fig. 2) and amorphous material (12, Fig. 2) (p 1, lines 99-105).  Yet, Chew does not disclose a dielectric material covering the active devices and amorphous material.  However, Klassen discloses a dielectric material (103, Fig. 8) covering electrical components (col 6, lines 18-20).  This has the advantage of preventing electrical shorting between metal pads or structures.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Chew with a dielectric material covering the active devices and amorphous material, as taught by Klassen, so as to prevent electrical shorting between the metal pads.

Claim(s) 12, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chew et al. (GB 2,108,761; “Chew”) in view of Chen et al. (U.S. 2005/0098847 A1; “Chen”).
Regarding claim 12, Chew discloses a structure comprising: 
A crystalline bulk substrate (2, Fig. 2) (p 1, lines 53-59); 
An active region (area containing 6-8, Fig. 2) in the crystalline bulk substrate (p 1, lines 94-97); 
An inactive region (area containing 12, Fig. 2) separated from the active region (p 1, lines 99-102); and 
An amorphous layer (12, Fig. 2) comprising defective crystalline bulk substrate in the inactive region (p 1, lines 123-125).
Yet, Chew does not explicitly disclose the crystalline material of the bulk substrate is single crystalline material.  However, Chen discloses using a single crystalline material substrate for a diode device ([0004]).  This has the advantage of utilizing a material with enhanced electrical properties.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Chew with the bulk substrate material being single crystalline, as taught by Chen, so as to improve overall device performance.
Regarding claim 15, Chew discloses the inactive region (area containing 12, Fig. 2) which includes the amorphous material is devoid of dummy gate structures.
Regarding claim 17, Chew discloses active devices (6-8, Fig. 2) in the active region which are on a same level as the amorphous material (12, Fig. 2).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chew et al. (GB 2,108,761; “Chew”) as modified by Chen et al. (U.S. 2005/0098847 A1; “Chen”) as applied to claim 9 above, and further in view of Klaasen et al. (U.S. 6,344,679 B1; “Klassen”).
Regarding claim 9, Chew and Chen disclose active devices (Chew: 6-8, Fig. 2) and amorphous material (Chew: 12, Fig. 2) (Chew: p 1, lines 99-105).  Yet, Chew and Chen do not disclose a dielectric material covering the active devices and amorphous material.  However, Klassen discloses a dielectric material (103, Fig. 8) covering electrical components (col 6, lines 18-20).  This has the advantage of preventing electrical shorting between metal pads.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Chew and Chen with a dielectric material covering the active devices and amorphous material, as taught by Klassen, so as to prevent electrical shorting between the metal pads.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,322,387. 
Claim 1 of the instant application corresponds with claim 1 of the ‘387 patent.
Claim 2 of the instant application corresponds with claim 2 of the ‘387 patent.
Claim 3 of the instant application corresponds with claim 3 of the ‘387 patent.
Claim 4 of the instant application corresponds with claim 4 of the ‘387 patent.
Claim 5 of the instant application corresponds with claim 5 of the ‘387 patent.
Claim 6 of the instant application corresponds with claim 6 of the ‘387 patent.
Claim 7 of the instant application corresponds with claim 7 of the ‘387 patent.
Claim 8 of the instant application corresponds with claim 8 of the ‘387 patent.
Claim 9 of the instant application corresponds with claim 9 of the ‘387 patent.
Claim 10 of the instant application corresponds with claim 10 of the ‘387 patent.
Claim 11 of the instant application corresponds with claim 11 of the ‘387 patent.
Claim 12 of the instant application corresponds with claim 12 of the ‘387 patent.
Claim 13 of the instant application corresponds with claim 13 of the ‘387 patent.
Claim 14 of the instant application corresponds with claim 14 of the ‘387 patent.
Claim 15 of the instant application corresponds with claim 15 of the ‘387 patent.
Claim 16 of the instant application corresponds with claim 16 of the ‘387 patent.
Claim 17 of the instant application corresponds with claim 17 of the ‘387 patent.
Claim 18 of the instant application corresponds with claim 18 of the ‘387 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        11/16/2022